— Appeal unanimously dismissed. Memorandum: In exchange for a negotiated sentence of imprisonment for 3-Vi to 7 years, defendant entered a guilty plea and waived his right to appeal. The record of the plea colloquy demonstrates that the waiver was voluntary, knowing and intelligent. Accordingly, defendant’s appeal is dismissed (see, People v Seaberg, 74 NY2d 1; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905; People v Johnson, 166 AD2d 899, lv denied 77 NY2d 840). (Appeal from Judgment of Erie County Court, Drury, J. — Attempted Criminal Sale Controlled Substance, 3rd Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.